 



Exhibit 10.27
No. 1

      US $50,000.00   February 5, 2008

PROMISSORY NOTE
     FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation (the “The Maker”), promises to pay to the order of Hayden Capital
USA, LLC on behalf of Hayden Capital USA, LLC, Series I, a Delaware limited
liability company (the “Holder”), the principal amount of Fifty Thousand and
00/100 dollars ($50,000.00), together with interest thereon as provided below.
ARTICLE I
TERMS OF REPAYMENT
     1. Interest. The Note shall bear interest (“Interest”) equal to twenty-five
(25%) percent per annum on the unpaid principal balance, computed on a three
hundred and sixty-five (365) day year, during the term of the Note. The Maker
shall pay all Interest on or before the Maturity Date. In no event shall the
rate of Interest payable on this Note exceed the maximum rate of interest
permitted to be charged under applicable law.
     2. Payments. All payments by the Maker under this Note shall first be
credited against costs and expenses provided for hereunder, second to the
payment of any penalties, third to the payment of accrued and unpaid interest,
if any, and the remainder shall be credited against principal. All payments due
hereunder shall be payable in legal tender of the United States of America, and
in same day funds delivered to the Holder by cashier’s check, certified check,
or any other means of guaranteed funds to the mailing address provided below, or
at such other place as the Holder or any holder hereof shall designate in
writing for such purpose from time to time. If a payment hereunder otherwise
would become due and payable on a Saturday, Sunday or legal holiday, the due
date thereof shall be extended to the next succeeding business day, and
Interest, if any, shall be payable thereon during such extension.
     3. Maturity Date. All outstanding principal and interest shall be payable
on May 31, 2008 (the “Maturity Date”). At its sole option, the Maker may extend
the Maturity Date for an additional thirty (30) days upon delivery to Holder of
an option to purchase thirty thousand (30,000) shares of the Maker’s Common
Stock (the “Extension Option”). The Company shall pay the Note on or before the
Maturity Date on a pro rata basis with all three (3) Notes made in favor of
Hayden Capital USA, LLC.
     4. Pre-Payment Demand. If at any time before the Maturity Date the Maker
completes an underwritten public offering of its common stock or other form of
security convertible into common stock pursuant to an effective registration
statement under the

1



--------------------------------------------------------------------------------



 



Securities Act of 1933 (the “Act”), as amended, or a managed private offering
exempt from registration under Section 4(2) of the Act and Regulation D
promulgated thereunder (collectively, a “New Offering”) which results in
proceeds received by the Maker net of underwriting discounts and commissions, of
at least One Million and 00/100 dollars ($1,000,000.00) (a “Pre-Payment Event”),
then at the sole and absolute discretion of the Holder, and upon written demand
to the Maker (the “Pre-Payment Notice”), all amounts owed under this Note shall
become due and payable within fifteen (15) days following Maker’s receipt of the
Pre-Payment Notice..
     5. Exemption from Restrictions. It is the intent of the Maker and the
Holder in the execution of this Note that the indebtedness hereunder be exempt
from the restrictions of the usury laws of any applicable jurisdiction. The
Maker and the Holder agree that none of the terms and provisions contained
herein shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate in excess of the
maximum interest rate permitted to be charged by the laws of any applicable
jurisdiction. In such event, if any holder of this Note shall collect monies
which are deemed to constitute interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of the maximum rate
permitted to be charged by the laws of any applicable jurisdiction, all such
sums deemed to constitute interest in excess of such maximum rate shall, at the
option of such holder, be credited to the payment of this principal amount due
hereunder or returned to the Maker.
     6. Senior Indebtedness. This Note shall constitute the Senior Indebtedness
of the Maker and is unsecured. The indebtedness evidenced by this Note is senior
to the prior payment when due of the principal of, and premium, if any, and
accrued and unpaid interest on, all existing and future Subordinated
Indebtedness of the Maker and junior to the prior payment when due of the
principal of, and premium, if any, and accrued and unpaid interest on, all
existing and future Secured Indebtedness of the Maker to the extent of the
assets securing such Secured Indebtedness. The term ''Senior Indebtedness’’
shall mean: (i) the principal of and premium, if any, and interest and expenses
on any indebtedness of the Maker to Holder under the Note, and (ii) all
amendments, modifications, renewals, extensions and refinancings of the Senior
Indebtedness as defined in clause (i) above. The term “Secured Indebtedness”
shall mean any indebtedness of the Maker, whether outstanding on the date of
this Note or hereafter incurred, that is secured by all or part of the assets of
the Maker. The term “Subordinated Indebtedness” shall mean any indebtedness of
the Maker, whether outstanding on the date of this Note or hereafter incurred,
which is contractually subordinate or junior in right of payment to the Secured
Indebtedness and this Note.. Maker represents and warrants to Holder that the
Subordinated Indebtedness includes all the existing indebtedness of the Maker as
of the date first above written.

2



--------------------------------------------------------------------------------



 



ARTICLE II
COVENANTS
     7. Right of Payment. The Maker shall not incur any Secured Indebtedness,
Senior Indebtedness or other indebtedness senior or pari passu in right of
payment to the Note while the Note remains outstanding.
     8. Conversion into Common Stock. If at any time before the Maturity Date,
the Maker completes a New Offering, the Maker shall give the Holder the option
to convert this Note, in whole or in part, into Common Stock of the Maker based
on a conversion price equal to the lower of: (a) the closing bid price per share
of the Common Stock on the date first above written as reported on the
Over-The-Counter Bulletin Board, or if there is not such price on the Effective
Date, then the last bid price on the date nearest preceding the date first above
written, or; (b) the average price at which the Maker sells its Common Stock in
the New Offering (the “Conversion Price”)(the “Conversion Shares”).
     9. Options. In partial consideration of this Note, the Maker shall issue to
Holder a option to purchase Thirty-Seven Thousand five hundred (37,500) shares
of the Maker’s Common Stock (the “Consideration Option”). The Consideration
Option, together when applicable with the Extension Option, will herein be
referred to collectively as the “Options” and will be immediately exercisable,
in whole or part, into the “Underlying Shares.” The Options will have an
exercise price equal to the lower of: (a) Two and 00/100 dollars ($2.00), or;
(b) the Conversion Price (collectively, the “Options”). The Options will be
delivered in a form acceptable to Holder and contain a cashless exercise
provision.
     10. Piggyback Registration. If the Conversion Shares and the Underlying
Shares (collectively, the “Shares”) have not been otherwise registered and at
any time the Maker proposes to file a registration statement, whether or not for
sale for the Maker’s own account, on a form and in a manner that would also
permit registration of shares (other than in connection with a registration
statement on Forms S-4 or S-8 or any similar or successor form) the Maker shall
give to Holder, written notice of such proposed filing promptly, but in any case
at least twenty (20) days before the anticipated filing. The notice referred to
in the preceding sentence shall offer the holder(s) holding the Shares the
opportunity to register such amount of the Shares as he may request (a
“Piggyback Registration”). Subject to this Section, the Maker will include in
each such Piggyback Registration (and any related qualification under state blue
sky laws and other compliance filings, and in any underwriting involved therein)
that portion of the Shares with respect to which the Maker has received written
requests for inclusion therein within twenty (20) days after the written notice
from the Maker is given. The holders holding any portion of the Shares will be
permitted to withdraw all or part of the Shares from a Piggyback Registration at
any time prior to the effective date of such Piggyback Registration.
Notwithstanding the foregoing, the Maker will not be obligated to effect any
registration of shares under this Paragraph 7 as a result of the registration of
any of its securities solely in connection with mergers effected pursuant to a
Form S-4 Filing.

3



--------------------------------------------------------------------------------



 



     11. Covenants Regarding Registration

  a.   The Maker shall use its best efforts to have any registration statement
declared effective at the earliest possible time, and shall furnish such number
of prospectuses as shall be reasonably required.     b.   The Maker shall bear
all costs, fees and expenses in connection with a Piggyback Registration,     c.
  The Maker will take all necessary action which may be required in qualifying
qualifying or registering the Shares included in any Piggyback Registration for
offering and sale under the securities or blue sky laws of such states as are
requested by the holders of such Shares, provided that the Maker shall not be
obligated to execute or file any general consent to service or process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.

     12. Indemnification. The Maker shall, at The Maker’s expense, protect,
defend, indemnify, save and hold Holder harmless against any and all claims,
demands, losses, expenses, damages, causes of action (whether legal or equitable
in nature) asserted by any person or entity arising out of, caused by or
relating to the Note, including without limitation the construction of the Note
and the use or application of the proceeds of the Note, and The Maker shall pay
Holder upon demand all claims, judgments, damages, losses and expenses
(including court costs and reasonable attorneys’ fees and expenses) incurred by
Holder as a result of any legal or other action arising out of the Note as
aforesaid.
     13. Attorneys Fees. The Maker shall reimburse Holder for all reasonable
costs, attorney’s fees, and all other expenses in connection with this Note.
     14. Notice of Default. So long as any amount under this Note shall remain
unpaid, the Holder will, unless the Maker otherwise consents in writing,
promptly give written notice to the Maker in reasonable detail of the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default.

4



--------------------------------------------------------------------------------



 



ARTICLE III
DEFAULT
     15. Events of Default. Any of the following events shall constitute an
“Event of Default” hereunder:

  a.   Failure by the Maker to pay the principal or Interest, if any, of this
Note when due and payable on the Maturity Date.     b.   The entry of an order
for relief under Federal Bankruptcy Code as to the Maker or approving a petition
in reorganization or other similar relief under bankruptcy or similar laws in
the United States of America or any other competent jurisdiction, and if such
order, if involuntary, is not satisfied or withdrawn within sixty (60) days
after entry thereof; or the filing of a petition by the Maker seeking any of the
foregoing, or consenting thereto; or the filing of a petition to take advantage
of any debtor’s act; or making a general assignment for the benefit of
creditors; or admitting in writing inability to pay debts as they mature; or    
c.   Failure by the Maker to pay the principal and Interest, if any, of this
Note concurrent with a Pre-Payment Event; or     d.   The breach of any covenant
made by the Maker in this Note.

     16. Acceleration. Upon any Event of Default (in addition to any other
rights or remedies provided for under this Note), at the option of the Holder or
any holder hereof, all sums evidenced hereby, including all principal, accrued
but unpaid Interest, fees and all other amounts due hereunder, shall become
immediately due and payable. If an Event of Default relating to certain events
of bankruptcy or insolvency of the Maker occurs and is continuing, the principal
of and interest, if any, on this Note will become and be immediately due and
payable without any declaration or other act on the part of the Holder or any
holder hereof. This Note shall bear interest at the rate of twenty-five (25%)
percent per annum upon the occurrence of an Event of Default (“Default
Interest”). Payments of the Default Interest shall be due every thirty (30) days
following the occurrence Event of Default.
     17. Employment Contracts. Upon an Event of Default, the Holder may, at its
option, cause the Board of Directors of the Marker to terminate all the
employment contracts of the Maker, with the exception of the employment contract
of Sally J. Ramsey, within thirty (30) days of the Event of Default.
     18. No Waiver. Failure of the Holder or any holder hereof to exercise any
option hereunder shall not constitute a waiver of the right to exercise the same
in the event of any subsequent Event of Default, or in the event of continuance
of any existing Event of Default after demand or performance thereof.
     19. Pursuit of any Remedy. The Holder or holder hereof may pursue any
remedy under this Note without notice or presentment. The Holder or any holder
hereof has the right to direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Holder or any such holder
hereof under this Note.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     20. Amendments. No amendment or waiver of any provision of this Note, nor
consent to any departure by the Maker herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Holder, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
     21. Notices. All notices and other communications provided for hereunder
shall be in writing (including telecopier communication) and mailed, telecopied,
or delivered, to the Maker or the Holder, as applicable, at their respective
addresses specified on the signature pages hereof, or, as to each party, at such
other address as shall be designated by such party in a written notice to the
other party. All such notices and communications shall, when mailed or
telecopied, be effective when deposited in the mails or telecopied with receipt
confirmed, respectively.
     22. No Waiver; Remedies. No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. All rights, powers and remedies of the Holder in connection with this
Note are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.
     23. Severability; Headings. If any one or more provisions of this Note
shall be held to be illegal, invalid or otherwise unenforceable, the same shall
not affect any other provisions of this Note and the remaining provisions of
this Note shall remain in full force and effect. Article and paragraph headings
in this Note are included herein for convenience of reference only and shall not
constitute a part of this Note for any other purpose or be given any substantive
effect.
     24. Binding Effect; Transfer. This Note shall be binding upon and inure to
the benefit of the Maker and the Holder and their respective successors and
assigns. The Holder may not assign or otherwise transfer, or grant
participations in, this Note or all or any portion of its rights hereunder or
its interest herein to any person or entity, without the prior written consent
of the Maker which consent shall not be unreasonably withheld. The Maker may not
assign or otherwise transfer its rights or obligations hereunder or any interest
herein without the prior written consent of the Holder. Any attempted assignment
by the Maker or the Holder in contravention of this paragraph shall be null and
void and of no force or effect.
     25. Enforcement. It is agreed that time is of the essence of this Note and
in the event of default of the terms of this Note, the Maker agrees to pay all
costs of collection or enforcement, including reasonable attorneys’ fees and if
there is a default in payment of any sum due hereunder.

6



--------------------------------------------------------------------------------



 



     26. Governing Law. This Note shall be governed by, and shall be construed
and enforced in accordance with, the internal laws of the State of New York
without regard to conflicts of laws principles. The venue of any legal
proceeding taken in connection with this Note will be New York, New York.
     27. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or event which with notice or lapse of
time or both would become an Event of Default if such action is taken or
condition exists.
     28. Interpretation. The Holder and the Maker hereby waive the benefit of
any statute or rule of law or judicial decision which would otherwise require
that the provisions of this Note be construed or interpreted more strongly
against the party responsible for the drafting thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note has been issued as of date first written above.

         
 
  MAKER:    
 
       
 
  Ecology Coatings, Inc.    
 
       
 
 
 
Richard D. Stromback    
 
  Chief Executive Officer    

Mailing Address of Holder:
Hayden Capital USA, LLC, Series I
c/o Stephen Hayden
Hayden Capital Corp.
2331 — 4th Avenue NW
Calgary, AB
T2N 0P1
Mailing Address of Maker:
Ecology Coatings, Inc.
c/o Adam S. Tracy, General Counsel
35980 Woodward Avenue, Suite 200
Bloomfield Hills, Michigan 48304

8